Cite as: 553 U. S. ____ (2008)            1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
                JAMES FRAZIER v. OHIO
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME

                    COURT OF OHIO

              No. 07–9052. Decided April 21, 2008 


   The petition for a writ of certiorari is denied.
   Statement of JUSTICE STEVENS respecting the denial of
the petition for writ of certiorari.
   While I agree with the Court’s decision to deny certio-
rari in this case, it is appropriate to emphasize, as I have
in the past, see, e.g., Knight v. Florida, 528 U. S. 990
(1999) (opinion respecting denial of certiorari); Singleton
v. Commissioner, 439 U. S. 940, 942 (1978) (same), that
the denial of certiorari expresses no opinion on the merits
of the underlying claim.